The Honorable Frank J. Willems State Representative Route 3 Paris, AR 72855
Dear Representative Willems:
This is in response to your request for an opinion on the following question:
  Is it a conflict of interest for a city marshal to operate a pawn shop?
There is one statutory provision which might, depending upon the particular circumstances, be applicable to the factual scenario you have presented. Arkansas Code Annotated § 21-8-304 (1987) provides as follows:
  (a) No public official or state employee shall use his position to secure special privileges or exemption for himself, his spouse, child, parents, or other persons standing in the first degree of relationship, or for those with whom he has a substantial financial relationship, that is not available to others, except as may be otherwise provided by law.
Although it is somewhat unclear, this provision may be applicable to city marshals and, under certain facts, could give rise to an unlawful conflict of interest. This determination must be made, however, on a case-by-case basis with the particular circumstances in mind.
Assuming, however, that this statute is not factually applicable, our research has indicated no other state laws which would prevent a city marshal from operating a pawn shop. Accordingly, it is my opinion that such an operation, in itself, would not necessarily create an unlawful conflict of interest. Reference should be made as well, however, to any relevant city ordinances on the topic.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
SD/WB:cyh